Citation Nr: 1342656	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral tinnitus. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



	INTRODUCTION	

The Veteran had active service from February 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2010 the Veteran requested to appear for a travel Board hearing at the RO before a Veteran's Law Judge.  The requested hearing was subsequently scheduled for September 2011; however, he failed, without good cause shown, to report to the scheduled hearing.  The Veteran's hearing request is therefore deemed withdrawn.

A review of the Virtual VA paperless claims processing system was accomplished to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral tinnitus was denied in May 2003; he did not appeal that decision. 

2.  Evidence received since the May 2003 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.

3.  The impairment from the Veteran's PTSD more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.





CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying service connection for bilateral tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has not been received since the May 2003 rating decision sufficient to reopen a claim for service connection for bilateral tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  For the period of this claim, the criteria for a rating of 30 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's petition to reopen and increased evaluation claims, VA has satisfied its duty to notify by issuing a notice letter in April 2009.  The letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473.  The April 2009 letter informed the Veteran of what constituted new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the Veteran's PTSD, this appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations for PTSD and tinnitus.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests. 

In April 2011, the Veteran was scheduled for a VA examination to ascertain the severity of his PTSD.  The Veteran, however, failed to appear; notation in the claims file states that he did not want the examination.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must cooperate with VA in VA's attempts to help substantiate his claim.  In this case, such cooperation was not evident.  The Veteran's claim will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

Analysis

I.  Claim - New and Material 	

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2003 the RO denied the Veteran's claim for service connection for bilateral tinnitus on the basis that it was not occurred in nor was caused by service.  He did not submit a notice of disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

At the time of the May 2003 denial, the record consisted of service treatment records.  Subsequently, additional VA treatment records were obtained.  The Veteran also underwent a VA audiology examination in December 2009.  All of this evidence is new.  However, it is not material.  The additional medical records show a diagnosis of tinnitus but do not otherwise pertain to the claim. 

At his December 2009 VA audiology examination, the Veteran reported ringing in his ears since Viet Nam but onset was not associated with any event.  No puretone thresholds results adequate for rating purposes could be obtained from the Veteran even with repeated instructions.  The VA examiner opined that the Veteran's claimed tinnitus was less likely as not the result of his military service; the results of hearing evaluation, whether they be adequate for rating purposes or not, would not alter the opinion provided.

A negative nexus opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992). 

The remainder of the new evidence does not address the etiology of the Veteran's tinnitus. 

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for service connection for bilateral tinnitus.  The claim is not reopened.  38 U.S.C.A. § 5108.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Claim - Rating PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record. 

The Veteran is seeking entitlement to an increased evaluation for service-connected PTSD, which is evaluated as 10 percent disabling from the date of service connection on March 5, 2009.

VA mental health treatment notes in March 2009 showed symptoms to include depression, anxiety, insomnia, nightmares, intrusive thoughts, hypervigilance, avoidance of family gatherings, exaggerated startle response, problems with anger and irritability, domestic violence, and emotional numbing.  Mental status examination in March 2009 showed that the Veteran was well groomed; cooperative with pressured speech; anxious mood; congruent affect; coherent and goal-directed thought process; denied delusional material and suicidal/homicidal ideation; was oriented to date, place, and person; and concentration and memory were intact.  The VA examiner diagnosed PTSD in pertinent part and assigned a GAF of 43.

The Veteran was afforded a VA examination in September 2009 in which he reported trouble sleeping, having difficulty getting close to people, nightmares, isolation, and irritability.  The Veteran reported retiring from his last job at a post office due to pressure to work faster, work harder, and not take time off; he said that he could not stand the nonsense in the post office.  He reported missing one or up to two weeks per year due to PTSD symptoms.  The Veteran stated that he was married, but had been separated at various times, and currently got along decently with his wife.  He reported difficulty in trusting people, something he learned in the service.  Mental status examination showed fair grooming and hygiene; speech and communication were normal; thought processes were clear and logical; thought content was relevant; no history of delusions.  He described his mood as withdrawn and denied suicidal and homicidal ideation.  His attention and concentration were fair.  The VA examiner diagnosed PTSD and assigned a GAF of 60.  The examiner noted that the PTSD symptoms appeared to be relatively mild.

Concurrent VA treatment records also show that the Veteran attended a PTSD group treatment program.

Upon review of the evidence of record, the Board concludes that the Veteran's PTSD should be evaluated as 30 percent disabling from March 5, 2009 (the date of his grant of service connection), to the present, meaning for the entire period of time on appeal.  The Board notes that, for the duration of this time period, although the evidence of record does not reflect all of the symptoms specifically noted in the 30 percent criteria, such as panic attacks and memory loss, it does suggest that his main symptoms are reflected in that category.  Specifically, the Veteran has had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

Additionally, the Board notes that the Veteran's GAF score has been recorded as ranging from 43 to 60.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  Scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  The Veteran's scores in this case range from moderate to serious.  When reviewed in the context of the treatment records and VA examination reports, the Board finds that the disability picture is adequately compensated at the 30 percent level throughout the appeal.

The Board has considered whether the Veteran meets the criteria for an evaluation in excess of 30 percent at any time during the appeal.  In this regard, the Board notes that the Veteran has reported disturbances of motivation and mood, a symptom somewhat described in the higher 50 percent level, and periods of violence, a symptom described in the 70 percent level.  However, the Board ultimately finds that a higher rating of is not warranted at any time during the period of March 5, 2009, to the present.  

The evidence of record does not reflect that the Veteran's PTSD manifested at any time during this time period by other symptoms similar in level of severity to those set forth as examples under the higher rating criteria, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; or neglect of personal appearance and hygiene. 

Additionally, the Veteran has not met the criteria for the maximum, 100 percent rating criteria, reflective of total impairment.  For example, at no point has the Veteran had gross impairment in thought processes, or experienced hallucinations or forgetting who he or those close to him are.  Rather the evidence consistently shows thought processes and speech to be normal.  

For these reasons, the Board concludes that an evaluation in excess of 30 percent is not warranted at any time during the appeal.  The Board does not find that the evidence of record reflects such a significant shift in symptoms throughout this time period so as to warrant staged ratings.  On this evidence, the 30 percent rating is appropriate throughout the appeal.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture, such as frequent hospitalizations.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

In awarding in part the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted that his PTSD renders him unable to obtain substantially gainful employment.  On the contrary, the Veteran reported in the VA examination in September 2009 that he retired from his last job at a post office not due to his disability, but rather due to pressure to work faster, work harder, and not take time off.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

In summary, the Board concludes that the evidence supports a higher rating of 30 percent for the Veteran's service-connected PTSD.  The Board further concludes that the preponderance of the evidence is against the claim for a rating higher than 30 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001). 


ORDER

As no new and material evidence has been received, the claim for service connection for bilateral tinnitus is not reopened.

Entitlement to an evaluation of 30 percent, and no higher, for service-connected PTSD is granted, subject to regulations applicable to the payment of monetary benefits.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


